Order entered January 11, 2021




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00632-CV

  HOLDEN THOMAS, HERBERT THOMAS AND JACKSON THOMAS,
                       Appellants

                                    V.

    WM. CHARLES BUNDREN & ASSOCIATES LAW GROUP PLLC,
                        Appellee

              On Appeal from the 471st Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 471-06694-2019

                                  ORDER

      On the Court’s own motion, we REMOVE this case from submission on

January 12, 2021. We DIRECT the Clerk to set the case for submission without

oral argument on March 2, 2021.


                                         /s/   ROBBIE PARTIDA-KIPNESS
                                               PRESIDING JUSTICE